Case 1:19-cv-00286-RJJ-PJG ECF No. 96-2, PageID.3051 Filed 03/19/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

 ST. VINCENT CATHOLIC
 CHARITIES,

         Plaintiff,

    v.                                   No. 1:19-CV-00286

 ROBERT GORDON, in his official          HON. ROBERT J. JONKER
 capacity as the Director of the
 Michigan Department of Health           MAG. PHILLIP J. GREEN
 and Human Services; JOO YEUN
 CHANG, in her official capacity as
 the Executive Director of the
 Michigan Children’s Services
 Agency; DANA NESSEL, in her
 official capacity as Michigan
 Attorney General; ALEX AZAR, in
 his official capacity as Secretary of
 Health and Human Services;
 UNITED STATES DEPARTMENT
 OF HEALTH AND HUMAN
 SERVICES,

         Defendants.



  PLAINTIFF’S CERTIFICATE OF COMPLIANCE WITH LOCAL
     RULE 7.1(d) FOR MOTION TO STAY PROCEEDINGS
Case 1:19-cv-00286-RJJ-PJG ECF No. 96-2, PageID.3052 Filed 03/19/20 Page 2 of 2




   Pursuant to Local Rule 7.1(d), Plaintiff St. Vincent Catholic Charities

 (“St. Vincent”), through counsel, sought the State Defendants’ consent to

 its motion to stay proceedings on March 18, 2020. The next day, the State

 Defendants responded and indicated they will oppose the motion so long

 as their motion for certification to the Michigan Supreme Court is

 pending.

   On March 19, 2020, St. Vincent through counsel sought the Federal

 Defendants’ consent to its motion to stay proceedings. The Federal

 Defendants responded and indicated that they do not oppose the motion.



 March 19, 2020                   Respectfully submitted,
                                  /s/ Lori H. Windham
 William R. Bloomfield (P68515)   Lori H. Windham
 Catholic Diocese of Lansing      Mark L. Rienzi
 Lansing, Michigan 48933-1122     Nicholas R. Reaves
 (517) 342-2522                   William J. Haun
 wbloomfield@dioceseoflansing.org Jacob M. Coate
                                  The Becket Fund for Religious
                                  Liberty
                                  1200 New Hampshire Ave.
                                  Suite 700
                                  Washington, DC 20036
                                  Telephone: (202) 955-0095
                                  Facsimile: (202) 955-0090
                                  Counsel for Plaintiff
